Exhibit 10.1
 
SUPPORT AGREEMENT
 
THIS AGREEMENT is made as of the ____ day of June, 2015.
 
BETWEEN:
 
[INSERT SHAREHOLDER NAME], an individual resident in the City of ●, Ontario (the
"Shareholder")
 
-and-
 
ARLZ CA ACQUISITION CORP., a corporation existing under the laws of the Province
of Ontario ("Purchaser")
 
WHEREAS the Shareholder is the registered and/or direct or indirect beneficial
owner of (i) that number of issued and outstanding Tribute Shares (as defined
herein), (ii) that number of Tribute Options (as defined herein) and (iii) that
number of Tribute Warrants (as defined herein), in each case as set forth
opposite its name on Schedule A hereto;
 
AND WHEREAS the Shareholder understands that Purchaser and Tribute
Pharmaceuticals Canada Inc. ("Tribute"), among others, are, concurrently with
the execution and delivery of this Agreement, executing and delivering the
Arrangement Agreement (as defined herein) providing for the Arrangement (as
defined herein);
 
AND WHEREAS this Agreement sets out the terms and conditions of the agreement of
the Shareholder to (i) vote its Tribute Shares or cause the same to be voted in
favour of the Arrangement Resolution (as defined herein) and (ii) abide by the
other restrictions and covenants set forth herein;
 
AND WHEREAS the Shareholder acknowledges that Purchaser would not enter into the
Arrangement Agreement but for the execution and delivery of this Agreement by
the Shareholder;
 
NOW THEREFORE this Agreement witnesses that, in consideration of the premises
and the covenants and agreements herein contained, the parties hereto agree as
follows:
 
ARTICLE 1
INTERPRETATION
 
1.1  
Definitions

 
In this Agreement, unless the context otherwise requires:
 
"affiliate" has the meaning ascribed thereto in the Securities Act;
 
"Arrangement" means the arrangement under Section 182 of the OBCA on the terms
and subject to the conditions set out in the Plan of Arrangement, subject to any
amendments or variations thereto made in accordance with the Arrangement
Agreement or the Plan of Arrangement or made at the direction of the Court in
the Final Order with the consent of Tribute and the Purchaser, each acting
reasonably;
 
 
 

--------------------------------------------------------------------------------

 
 
"Arrangement Agreement" means the agreement and plan of merger and arrangement
dated the date hereof between Purchaser, Tribute, Aguono Limited, Trafwell
Limited, ARLZ US Acquisition Corp. and POZEN Inc. as it may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms;
 
"Arrangement Resolution" means the special resolution approving the Plan of
Arrangement to be considered at the Tribute Meeting;
 
"beneficially own", "beneficial ownership", "beneficial owner" and similar
expressions with respect to any security means all securities that are owned,
directly or indirectly, or over which control or direction of the voting or
disposition thereof may be exercised;
 
"OBCA" means the Business Corporations Act (Ontario) and the regulations made
thereunder, as promulgated or amended from time to time;
 
"Consideration" means the consideration payable in respect of each Tribute Share
to be paid by the Purchaser to the holders of Tribute Shares pursuant to the
Arrangement, being [0.1455] shares of Aguono Limited per Tribute Share subject
to adjustments as provided in the Plan of Arrangement;
 
"Court" means the Ontario Superior Court of Justice (Commercial List);
 
"Effective Date" means the date upon which the Arrangement becomes effective as
provided in the Plan of Arrangement;
 
"Final Order" has the meaning ascribed thereto in the Arrangement Agreement;
 
"Governmental Entity" means (a) any multinational, federal, provincial, state,
regional, municipal, local or other government, governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau or agency, domestic or foreign, (b) any subdivision, agent, commission,
board or authority of any of the foregoing, (c) any quasi-governmental or
private body, including any tribunal, commission, regulatory agency or
self-regulatory organization, exercising any regulatory, expropriation or taxing
authority under or for the account of any of the foregoing, or (d) any stock
exchange, including the Toronto Stock Exchange;
 
"including" means including without limitation, and "include" and "includes"
have a corresponding meaning;
 
"Locked-Up Securities" means all Tribute Shares now beneficially owned or
hereafter which become beneficially owned any time before the Effective Date by
the Shareholder, including all Tribute Shares issuable upon the exercise of
Tribute Options and/or Tribute Warrants now owned or hereafter acquired at any
time before the Effective Date by the Shareholder, in each case as set forth in
Schedule A hereto;
 
"Outside Date" means January 31, 2016, or such later date as may be agreed to in
writing by the parties to the Arrangement Agreement;
 
"Plan of Arrangement" means the plan of arrangement, substantially in the form
of Schedule II to the Arrangement Agreement, and any amendments or variations
thereto made in accordance with the Arrangement Agreement or the Plan of
Arrangement or made at the direction of the Court in the Final Order with the
consent of Tribute and Pozen Inc., each acting reasonably;
 
 
2

--------------------------------------------------------------------------------

 
 
"Securities Act" means the Securities Act (Ontario) and the rules, regulations
and published policies made thereunder, as now in effect and as they may be
promulgated or amended from time to time;
 
"subsidiary" means, with respect to a specified entity, any:
 
(a)           corporation of which issued and outstanding voting securities of
such corporation to which are attached more than fifty percent (50%) of the
votes that may be cast to elect directors of the corporation (whether or not
shares of any other class or classes will or might be entitled to vote upon the
happening of any event or contingency) are at all times owned by such specified
entity;
 
(b)           partnership, unlimited liability company, joint venture or other
similar entity in which such specified entity has more than fifty percent (50%)
of the equity interests and the power to direct the policies, management and
affairs thereof; and
 
(c)           Subsidiary (as defined in clauses (a) and (b) above) of any
Subsidiary (as so defined) of such specified entity;
 
"Tribute Meeting" means the special meeting of Tribute shareholders, including
any adjournment or postponement thereof, to consider, among other things, the
Arrangement Resolution;
 
"Tribute Option" means an option granted by Tribute which provides the right to
purchase one Tribute Share in accordance with the terms of such Tribute Option;
 
"Tribute Securities" means collectively, the Tribute Shares, the Tribute Options
and the Tribute Warrants;
 
"Tribute Shares" means the common shares in the capital of Tribute, as currently
constituted; and
 
"Tribute Warrants" means the warrants to purchase Tribute Shares in accordance
with the terms of such Tribute Warrant.
 
All capitalized or defined terms not defined herein shall have the meanings
attributed thereto in the Arrangement Agreement.
 
1.2  
Schedules

 
The following Schedule attached hereto constitutes an integral part of this
Agreement:


Schedule A
-
Locked-Up Securities

 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 2
COVENANTS OF PURCHASER
 
2.1  
Amendment of Arrangement Agreement

 
Purchaser hereby covenants and agrees that Purchaser will not amend the
Arrangement Agreement (a) to change the form of, or to decrease, the
Consideration payable to the holders of Tribute Shares under the Arrangement or
(b) in a manner that would otherwise be materially adverse to the interests of
the Shareholder without the prior written consent of the Shareholder; provided
that, for greater certainty, Purchaser may, without such consent, (i) amend the
terms of the Arrangement Agreement (A) to increase the Consideration (or the
value of the Consideration) under the Arrangement, (B) to extend the Effective
Date to a date not later than the Outside Date, or (ii) to the extent that it
has the power to do so, waive any condition of the Arrangement and/or
Arrangement Agreement.  For greater certainty, nothing in this Article 2 shall
prevent Purchaser from terminating this Agreement in accordance with Article 5.
 
ARTICLE 3
COVENANTS OF THE SHAREHOLDER
 
3.1  
General

 
The Shareholder hereby covenants and irrevocably agrees in favour of Purchaser
that, from the date hereof until the earlier of (i) the Effective Date and (ii)
the termination of this Agreement in accordance with Article 5, except as
expressly permitted by this Agreement, the Shareholder shall and shall cause its
affiliates to:
 
(a)  
vote, or cause to be voted, the Locked-Up Securities in favour of the
Arrangement Resolution, and in connection therewith it will, on or before the
fifth Business Day prior to the Tribute Meeting, duly complete and cause forms
of proxy in respect of all Locked-Up Securities, and any other documents
required in accordance with the Arrangement, to be validly delivered in support
of the Arrangement Resolution, and will not withdraw the forms of proxy except
as expressly otherwise provided in this Agreement;

 
(b)  
not option, sell, transfer, tender, deposit, pledge, encumber, grant a security
interest in, hypothecate or otherwise convey or dispose of any Locked-Up
Securities, or any right or interest therein (legal or equitable), to any person
or group or agree to do any of the foregoing;

 
(c)  
except as provided in Section 3.1(a), not grant or agree to grant any proxy or
other right to vote any Tribute Securities, or enter into any voting trust, vote
pooling or other agreement with respect to the right to vote, call meetings of
shareholders or give consents or approval of any kind as to any Tribute
Securities;

 
(d)  
not take any other action of any kind which might reasonably be regarded as
likely to reduce the success of, or delay or interfere with the completion of,
the Arrangement and the other transactions contemplated by this Agreement and
the Arrangement Agreement;

 
(e)  
not vote or cause to be voted any Tribute Securities in respect of (or, where
requested by the Purchaser, shall vote against) any proposed action by Tribute
or its shareholders or affiliates or any other person in a manner which might
reasonably be regarded as likely to prevent or delay the successful completion
of the Arrangement or the other transactions contemplated by the Arrangement
Agreement and this Agreement;

 
 
4

--------------------------------------------------------------------------------

 
 
(f)  
in the event that any transaction other than the Arrangement is presented for
approval of or acceptance by the securityholders of Tribute, it shall vote
against and shall not, directly or indirectly, vote in favour of, accept, assist
or otherwise further the successful completion of such transaction or purport to
tender or deposit into any such transaction any Tribute Securities;

 
(g)  
other than through the exercise of the Tribute Options or Tribute Warrants, not
purchase or enter into any agreement or right to purchase any additional Tribute
Securities or any other securities of Tribute from and including the date hereof
until the termination of this Agreement;

 
(h)  
take all action to ensure that the representations and warranties in Section 4.1
remain true and correct at all times during the term of this Agreement,
including as of the Effective Time, as if such representations and warranties
were made at and as of such time except to the extent such representations and
warranties speak as of an earlier date; and

 
(i)  
without limiting any of the foregoing, take all such steps as are necessary or
advisable to ensure that at the Effective Time, its Locked-Up Securities will be
held by the Shareholder with good and marketable title thereto, free and clear
of any and all mortgages, liens, charges, restrictions, security interests,
adverse claims, pledges, encumbrances and demands of any nature or kind
whatsoever, and will not be subject to any shareholders' agreements, voting
trust or similar agreements or any option, right or privilege (whether by law,
pre-emptive or contractual) capable of becoming a shareholders' agreement,
voting trust or other agreement affecting such Locked-Up Securities or the
ability of any holder thereof to exercise all ownership rights thereto,
including the voting of any such Locked-Up Securities.

 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1  
Representations and Warranties of the Shareholder

 
The Shareholder hereby represents and warrants to, and covenants with, Purchaser
as follows, and acknowledges that Purchaser is relying upon such
representations, warranties and covenants in entering into this Agreement:
 
(a)  
Incorporation; Authority. If the Shareholder is a corporation or other legal
entity, the Shareholder is a subsisting corporation or other entity under the
laws of its incorporating jurisdiction.  The Shareholder has all necessary
power, authority, capacity and right to enter into this Agreement and to carry
out each of its obligations under this Agreement. This Agreement has been duly
executed and delivered by the Shareholder and constitutes a legal, valid and
binding agreement enforceable by Purchaser against the Shareholder in accordance
with its terms, subject, however, to limitations with respect to enforcement
imposed by law in connection with bankruptcy or similar proceedings, the
equitable power of the courts to stay proceedings before them and the execution
of judgments and to the extent that equitable remedies such as specific
performance and injunction are in the discretion of the court from which they
are sought.

 
 
5

--------------------------------------------------------------------------------

 
 
(b)  
Ownership of Shares and Other Securities. The Shareholder is, and will be at the
Effective Time, the direct or indirect beneficial owner of the Locked-Up
Securities set forth opposite its name in Schedule A hereto, with good and
marketable title thereto, free and clear of any and all mortgages, liens,
charges, restrictions, security interests, adverse claims, pledges, encumbrances
and demands or rights of others of any nature or kind whatsoever. Neither the
Shareholder nor any of its affiliates is a party to, bound or affected by or
subject to, any charter or by-law, contract, provision, statute, regulation,
judgment, order, decree or law which would be violated, contravened, breached
by, or under which any default would occur (or an event which, with notice or
lapse of time or both, would constitute a default) as a result of, the
execution, delivery or performance of this Agreement or the consummation of any
of the transactions provided for in this Agreement, including the Arrangement.

 
(c)  
No Agreements.  No person has any agreement or option, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option, for the purchase, acquisition or transfer of any of such Locked-Up
Securities, or any interest therein or right thereto, except pursuant to this
Agreement.  None of the Locked-Up Securities is subject to any shareholders'
agreement, voting trust or similar agreement or any option, right or privilege
(whether by law, pre-emptive or contractual) capable of becoming a shareholders'
agreement, voting trust or other agreement affecting such Locked-Up Securities
or the ability of any holder thereof to exercise all ownership rights thereto,
including the voting of any such Locked-Up Securities.

 
(d)  
Voting. None of the Locked-Up Securities is subject to any shareholder
agreement, proxy, voting trust, vote pooling or other agreement with respect to
the right to vote, call meetings of shareholders or give consents or approvals
of any kind.

 
(e)  
Consents. No consent, waiver, approval, authorization, exemption, registration,
licence or declaration of or by, or filing with, or notification to any
Governmental Entity which has not been made or obtained is required to be made
or obtained by the Shareholder in connection with (i) the execution, delivery or
performance by the Shareholder and enforcement against the Shareholder of this
Agreement or (ii) the consummation of any transactions by the Shareholder
contemplated hereby, including the consummation of the Arrangement.

 
(f)  
Legal Proceedings. There are no legal proceedings in progress or pending before
any Governmental Entity or threatened against the Shareholder or any of its
affiliates that would adversely affect in any manner the ability of the
Shareholder to enter into this Agreement and to perform its obligations
hereunder or the title of the Shareholder to any of its Locked-Up Securities and
there is no judgment, decree or order against the Shareholder that would
adversely affect in any manner the ability of the Shareholder to enter into this
Agreement and to perform its obligations hereunder or the title of the
Shareholder to any of its Locked-Up Securities.

 
(g)  
No Other Securities.  The only securities of Tribute beneficially owned,
directly or indirectly, by the Shareholder are the Locked-Up Securities and the
Shareholder has no other agreement or option, or right or privilege (whether by
law, pre-emptive or contractual) capable of becoming an agreement or option, for
the purchase or acquisition by the Shareholder or transfer to the Shareholder of
additional securities of Tribute.

 
 
6

--------------------------------------------------------------------------------

 
 
4.2  
Representations and Warranties of Purchaser

 
Purchaser hereby represents and warrants to the Shareholder as follows, and
acknowledges that the Shareholder is relying upon such representations,
warranties and covenants in entering into this Agreement:
 
(a)  
Organization and Qualification.  The Purchaser is a corporation duly
incorporated or an entity duly created and validly existing under all applicable
laws of its jurisdiction of incorporation, continuance or creation and has all
necessary corporate or other power, authority and capacity to own its property
and assets.

 
(b)  
Authority Relative to this Agreement.  Purchaser has the requisite corporate
authority to enter into this Agreement and to carry out its obligations
hereunder. This Agreement has been duly executed and delivered by Purchaser and
constitutes a legal, valid and binding obligation of Purchaser enforceable
against it in accordance with its terms, subject, however, to limitations with
respect to enforcement imposed by law in connection with bankruptcy or similar
proceedings, the equitable power of the courts to stay proceedings before them
and the execution of judgments and to the extent that equitable remedies such as
specific performance and injunction are in the discretion of the court from
which they are sought.

 
(c)  
No Violations. Neither the execution and delivery of this Agreement by Purchaser
nor the completion of the Arrangement pursuant to the Plan of Arrangement nor
compliance by Purchaser with any of the provisions hereof will violate, conflict
with, or result in a breach of any material provision of, require any consent,
approval or notice under, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under (A) the
articles of incorporation or Laws governing Purchaser or (B) any material
contract or other instrument or obligation to which Purchaser is a party or to
which it, or any of its  properties or assets, may be subject or by which
Purchaser is bound and, in each case, individually or in the aggregate would
materially adversely affect Purchaser's ability to perform its obligations under
this Agreement or (C) violate any Law applicable to Purchaser or any of its
subsidiaries or any of its properties or assets.

 
ARTICLE 5
TERMINATION
 
5.1  
Termination by Purchaser

 
Purchaser, when not in material default in the performance of its obligations
under this Agreement, may, without prejudice to any of its rights hereunder and
in its sole discretion, terminate this Agreement by written notice to the
Shareholder if:
 
(a)  
any of the representations and warranties of the Shareholder under this
Agreement (other than those set forth in Section 4.1(b), 4.1(c), 4.1(d) and
4.1(e)) shall not be true and correct in all material respects; or

 
(b)  
any of the representations and warranties of the Shareholder set forth in
Section 4.1(b), 4.1(c), 4.1(d) and 4.1(e) of this Agreement shall not be true
and correct in all respects;

 
 
7

--------------------------------------------------------------------------------

 
 
(c)  
the Shareholder shall not have complied with its covenants to Purchaser
contained in this Agreement in all material respects; or

 
(d)  
Purchaser requests consent from the Shareholder in respect of an amendment as
contemplated in Article 2 and the Shareholder does not provide such consent
within two (2) Business Days.

 
provided, however, that such termination shall be without prejudice to any
rights which Purchaser may have or as a result of any default by the Shareholder
prior to such termination.
 
5.2  
Termination by the Shareholder

 
The Shareholder, when not in material default in its performance of its
obligations under this Agreement, may, without prejudice to any of its rights
hereunder and in its sole discretion, terminate this Agreement by written notice
to Purchaser if:
 
(a)  
any of the representations and warranties of Purchaser under this Agreement
shall not be true and correct in all material respects;

 
(b)  
Purchaser shall not have complied with its covenants to the Shareholder
contained herein in all material respects; or

 
(c)  
the Tribute Board of Directors has determined and notified POZEN Inc. that a
Tribute Superior Proposal (as such term is defined in the Arrangement Agreement)
exists.

 
5.3  
Automatic Termination

 
Unless extended by mutual agreement of the Shareholder and Purchaser, this
Agreement shall automatically terminate on the earlier of the Effective Date and
the Outside Date.  In addition, this Agreement shall automatically terminate in
the event that the Arrangement Agreement is terminated in accordance with its
terms.
 
5.4  
Agreement to Terminate

 
This Agreement may be terminated by a written instrument executed by each of
Purchaser and the Shareholder.
 
5.5  
Effect of Termination

 
If this Agreement is terminated in accordance with this Article 5, the
provisions of this Agreement will become void and no party shall have liability
to any other party, except in respect of a breach of the representations,
warranties, obligations, terms or conditions of this Agreement which occurred
prior to such termination, in respect of which the parties shall be entitled to
pursue any and all remedies at law or equity which may be available to them.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 6
GENERAL PROVISIONS
 
6.1  
Further Assurances

 
Each of the Shareholder and Purchaser will, from time to time, execute and
deliver all such further documents and instruments and do all such acts and
things as the other party may reasonably require (at the requesting party's
cost) to effectively carry out or better evidence or perfect the full intent and
meaning of this Agreement.
 
6.2  
Change in Nature of Transaction

 
 
If Purchaser and its counsel, and the board of directors of Tribute and its
legal and financial advisors, agree that it is desirable to proceed with another
form of transaction pursuant to which the Purchaser will acquire, no later than
the Outside Date, all or substantially all of the Tribute Shares or assets of
Tribute on economic terms (including tax treatment) which, in relation to the
Shareholder, are at least equivalent to than those contemplated by the
Arrangement (an "Alternative Transaction") the Shareholder will support the
completion of such Alternative Transaction.

 
 
If any Alternative Transaction involves a meeting or meetings of holders of
Tribute Shares, the Shareholder agrees to vote all of the Locked-Up Securities
in favour of any matters necessary or ancillary to the completion of the
Alternative Transaction.

 
 
In the event of any proposed Alternative Transaction, the references in this
Agreement to the Arrangement shall be deemed to be changed to references to such
Alternative Transaction and all terms, covenants, representations and warranties
of this Agreement shall be and shall be deemed to have been made, mutatis
mutandis, in the context of the Alternative Transaction.

 
6.3  
Survival of Representations and Warranties

 
No investigations made by or on behalf of Purchaser or any of its authorized
agents at any time shall have the effect of waiving, diminishing the scope of or
otherwise affecting any representation, warranty or covenant made by the
Shareholder herein or pursuant hereto.
 
6.4  
Disclosure

 
Prior to the first disclosure of this Agreement, except as required by
applicable laws or regulations or by any Governmental Entity or in accordance
with the requirements of any stock exchange, no party shall make any public
announcement or statement with respect to this Agreement without the approval of
the other which shall not be unreasonably withheld or delayed.  The existence
and terms and conditions of this agreement may be disclosed by the parties to
the Arrangement Agreement in any news release of Pozen or Tribute announcing the
Arrangement and in the disclosure documents prepared in respect of the Pozen
Meeting and the Tribute Meeting.
 
6.5  
Entire Agreement, Binding Effect and Assignment

 
Purchaser may assign all or any part of its rights under this Agreement to, and
its obligations under this Agreement may be assumed by, an affiliate of
Purchaser, provided that if such assignment and/or assumption takes place,
Purchaser shall continue to be liable jointly and severally with such affiliate
for all of its obligations hereunder.  This Agreement shall be binding on and
shall enure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
 
9

--------------------------------------------------------------------------------

 
 
This Agreement (including the schedule hereto) constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter hereof and, except
as expressly provided herein, this Agreement is not intended to and shall not
confer upon any person other than the parties hereto any rights or remedies
hereunder.  Except as expressly permitted by the terms hereof, neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned by either of the parties hereto without the prior written consent of
the other party.
 
6.6  
Severability

 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the fullest
extent possible.
 
6.7  
Time

 
Time shall be of the essence of this Agreement.
 
6.8  
Currency

 
All sums of money referred to in this Agreement shall mean Canadian funds.
 
6.9  
Governing Law

 
This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the federal laws of Canada
applicable therein. Each of the parties hereto hereby irrevocably attorns to the
exclusive jurisdiction of the Courts of the Province of Ontario in respect of
all matters arising under and in relation to this Agreement.
 
6.10  
Amendments

 
This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement executed by each of the
parties hereto.
 
6.11  
Notices

 
All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered or sent if delivered personally or sent by facsimile or email
transmission during normal business hours on a business day, or as of the
following business day if sent by prepaid overnight courier, to the parties
hereto at the following addresses (or at such other addresses as shall be
specified by any party hereto by notice to the other given in accordance with
these provisions):
 
 
10

--------------------------------------------------------------------------------

 
 
(a)  
if to Purchaser:

 
ARLZ CA Acquisition Corp.
c/o POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, North Carolina 27517
 
Attention:                      Adrian Adams, Chief Executive Officer
Facsimile:                      (919) 490-5552
Email:                      ●
 
with a copy (which shall not constitute notice) to:
 
DLA Piper (Canada) LLP
Suite 1000, Livingston Place West
250 2nd St SW
Calgary, Alberta  T2P 0C1
 
Attention:                      Michael Der
Facsimile:                      (403) 213-4482
Email:                      michael.der@dlapiper.com
 
(b)  
if to the Shareholder:

 
[address information]
Attention:              ●
Facsimile:               ●
Email:                      ●
 
6.12  
Injunctive Relief

 
The parties hereto agree that irreparable harm would occur for which money
damages would not be an adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions and other
equitable relief (including specific performance) to prevent breaches of this
Agreement, any requirement for the securing or posting of any bond in connection
with the obtaining of any such injunctive or other equitable relief (including
specific performance) hereby being waived.
 
6.13  
Expenses

 
Each of the parties shall pay its respective legal, financial advisory and
accounting costs and expenses incurred in connection with the preparation,
execution and delivery of this Agreement and all documents and instruments
executed or prepared pursuant hereto and any other costs and expenses whatsoever
and howsoever incurred.
 
 
11

--------------------------------------------------------------------------------

 
 
6.14  
No Third Party Beneficiaries

 
This Agreement is not intended to, and shall not, confer any rights or remedies
upon any person other than the parties to this Agreement.
 
6.15  
Language

 
The parties hereto expressly acknowledge that they have requested that this
Agreement and all ancillary and related documents thereto be drafted in the
English language only. Les parties aux présentes reconnaissent avoir exigé que
la présente entente et tous les documents qui y sont accessoires soient rédigés
en anglais seulement.
 
6.16  
Counterparts

 
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but both of which together shall constitute one and the same
instrument.  The parties hereto shall be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the parties hereto.
 
 
[REMAINDER OF PAGE LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
written above.
 
ARLZ CA ACQUISITION CORP.
Per:
 
Name:
 
Title:
 
I have authority to bind the Corporation

 



 
)
)
)
)
 
Witness
)
)
[SHAREHOLDER]



 
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
LOCKED-UP SECURITIES
 


 
Name of Shareholder
 
Address of Shareholder
Number of Tribute Shares
Number of Tribute Options
Number of Tribute Warrants
         

 



 
 



--------------------------------------------------------------------------------

 